In the Supreme Court of Georgia



                                                  Decided:     March 7, 2016


                          S15A1505. ROLLF v. CARTER.


       BLACKWELL, Justice.

       When the statutory law establishes different punishments for the same

offense, courts sometimes apply the rule of lenity to resolve the statutory

ambiguity. Properly applied, the rule of lenity directs the courts to resolve such

ambiguities in favor of a defendant, according the defendant the benefit of the

doubt about what punishment the law authorizes in his case, and presuming that

the law was meant only to permit the lesser punishment.1 See Banta v. State, 281

Ga. 615, 617 (2) (642 SE2d 51) (2007). Although the rule of lenity perhaps has

been applied in Georgia most commonly when the statutory law established both

felony and misdemeanor punishments for the same offense, see, e.g., Dixon v.

State, 278 Ga. 4, 7 (1) (d) (596 SE2d 147) (2004), its application is not limited


       1
         As we have acknowledged before, the rule of lenity is an interpretative rule of last
resort. It is properly applied only when the ordinary rules of statutory interpretation are
inadequate to resolve a statutory ambiguity. Rooney v. State, 287 Ga. 1, 4 (3) (690 SE2d 804)
(2010).
to that particular circumstance. In McNair v. State, 293 Ga. 282, 285 (745 SE2d

282) (2013), this Court held that the rule of lenity properly may be applied

whenever “there is an ambiguity that would result in varying degrees of

punishment for the same offense” — even an ambiguity as between different

felony punishments — and we disapproved several decisions in which our Court

of Appeals had concluded otherwise. Today, we consider whether our decision

in McNair marked a change in the law.

       In 2008, Russell Dean Rollf assaulted his estranged wife with a butcher

knife and the intent to kill her. He later was tried by a jury for that offense,

convicted of attempted murder, and sentenced for that crime to imprisonment

for a term of years. Rollf appealed, and he argued that the law is ambiguous

about whether his offense was punishable as attempted murder2 or only as

aggravated assault.3 Attempted murder is punishable by imprisonment for one

to thirty years, see OCGA § 16-4-6 (a), whereas aggravated assault ordinarily

       2
         See OCGA §§ 16-4-1 (“A person commits the offense of criminal attempt when,
with intent to commit a specific crime, he performs any act which constitutes a substantial
step toward the commission of that crime.”) and 16-5-1 (a) (“A person commits the offense
of murder when he unlawfully and with malice aforethought, either express or implied,
causes the death of another human being.”).
       3
       See OCGA § 16-5-21 (b) (1) (“A person commits the offense of aggravated assault
when he or she assaults . . . [w]ith intent to murder . . . .”).

                                            2
is punishable by imprisonment for one to twenty years. See OCGA § 16-5-21

(c). Because the law imposed different punishments for his offense, Rollf

claimed, the rule of lenity ought to be applied, and he should have been

convicted of aggravated assault, not attempted murder. The Court of Appeals,

however, rejected that argument in Rollf v. State, 314 Ga. App. 596, 598 (2) (a)

(724 SE2d 881) (2012), affirming Rollf’s conviction for attempted murder on

the ground that, even if attempted murder and aggravated assault were the same

offense, the rule of lenity does not apply as between two felony punishments.

A little more than a year later, we decided McNair, and Rollf was among the

decisions of the Court of Appeals that we disapproved. See McNair, 293 Ga. at

284-285.

       Following our decision in McNair, Rollf filed a petition for a writ of

habeas corpus, asserting that the rule of lenity ought to have been applied in his

case and that he should have been convicted of only aggravated assault with

intent to murder, not attempted murder.4 In habeas proceedings, however, the

       4
          Although Rollf’s claim is largely about the punishment that the law authorizes for
his offense, it also implicates the lawfulness of his conviction, inasmuch as he contends that
he should not have been convicted of attempted murder. His claim is not the sort of “void
sentence” claim that may properly be raised in a motion to vacate sentence. See von Thomas
v. State, 293 Ga. 569, 571-572 (2) (748 SE2d 446) (2013). His claim is, however, cognizable

                                              3
doctrine of res judicata ordinarily poses a procedural bar to the reconsideration

of issues already decided on direct appeal, and to overcome that procedural bar,

a petitioner must point to a change in the applicable law or material facts of his

case.5 Hall v. Lance, 286 Ga. 365, 376 (III) (687 SE2d 809) (2010). Because

Rollf sought in his habeas petition to raise the same claim that the Court of

Appeals had rejected in his direct appeal, Rollf was confronted with the

procedural bar, and so, in an effort to overcome it, Rollf pointed to our decision

in McNair and argued that it marked a change in the applicable law. The habeas

court disagreed and denied the petition for a writ of habeas corpus. Rollf

appeals.

       It cannot be said that a decision of this Court amounts to a change in the

law if the decision was dictated by our own precedents. Cf. Alford v. State, 287

Ga. 105, 106 (695 SE2d 1) (2010) (citing Teague v. Lane, 489 U. S. 288 (109

SCt 1060, 103 LE2d 334) (1989), and holding that “a case announces a new rule

if the result was not dictated by precedent existing at the time the defendant’s


in habeas. See id.
       5
        That the Court of Appeals may have erred in its resolution of the direct appeal is not
enough, absent a change in the law or facts, to overcome the procedural bar. See Roulain v.
Martin, 266 Ga. 353, 354 (1) (466 SE2d 837) (1996).

                                              4
conviction became final”). That was the case with McNair. As we explained in

McNair, this Court had “never held . . . that the rule of lenity only applies when

the punishments are as between a misdemeanor and a felony.” 293 Ga. at 284

(emphasis in original). To the contrary, we said, this Court previously had

“indicated that there may be situations in which the rule of lenity could apply to

an ambiguity involving statutes which exact differing felony punishments for

the same offense.” Id. (citing Harris v. State, 286 Ga. 245 (686 SE2d 777)

(2009)). More important, decades before our decision in McNair — and long

before the Court of Appeals decided Rollf — this Court actually applied the rule

of lenity to resolve a dispute about two arguably conflicting statutes that were

concerned only with the punishment of felonies. See Gee v. State, 225 Ga. 669,

675-677 (7) (171 SE2d 291) (1969).6 And in another case that predated McNair

and Rollf by many years, this Court invoked the rule of lenity in the course of

discussing an arguable ambiguity about whether a certain sort of murder (a

felony, of course) was punishable by death or only by life imprisonment. See


       6
         In Gee, we addressed a statute that explicitly declared a particular sort of drug
offense to be a “felony,” and we considered whether the felony sentencing provisions of that
statute (making the felony punishable by imprisonment, a fine, or both) conflicted with a
statute more generally providing that felonies are “to be punished by death or imprisonment
in the penitentiary, and not otherwise.” 225 Ga. at 675-676 (7).

                                             5
Bankston v. State, 258 Ga. 188, 189 (367 SE2d 36) (1988). Our decision in

McNair was dictated by the earlier decisions of this Court, and it marks,

therefore, no change in the law.

      But what about the “law” upon which the Court of Appeals relied in

Rollf? After all, Rollf was not the first case in which the Court of Appeals had

said that the rule of lenity simply does not apply as between two felonies, see,

e.g., Shabaazz v. State, 273 Ga. App. 389 (615 SE2d 214) (2005), and Rollf

merely followed those earlier decisions of the Court of Appeals. See 314 Ga.

App. at 598 (2) (a), n. 8. The answer is that the decisions of the Court of

Appeals on which Rollf relied never were binding precedents. The decisions of

this Court are binding decisional law in all other Georgia courts. See Ga. Const.

of 1983, Art. VI, Sec. VI, Para. VI (“The decisions of the Supreme Court shall

bind all other courts as precedents.”). The decisions of the Court of Appeals,

however, are binding decisional law only to the extent that they are not

inconsistent with the decisions of the Supreme Court. See Ga. Const. of 1983,

Art. VI, Sec. V, Para. III (“The decisions of the Court of Appeals insofar as not

in conflict with those of the Supreme Court shall bind all courts except the

Supreme Court as precedents.”) (emphasis supplied). A decision of the Supreme

                                       6
Court disapproving decisions of the Court of Appeals that were inconsistent

with earlier decisions of the Supreme Court — McNair was that sort of decision

— is no change in the law. Cf. Bruce v. Smith, 274 Ga. 432, 434-435 (2) (553

SE2d 808) (2001) (overruling of earlier decisions of this Court was a change in

the law).

      Because McNair marked no change in the law, it does not help Rollf to

overcome the procedural bar in this habeas case. There being no change in the

applicable law or facts, the earlier decision in Rollf is res judicata, and the

habeas court properly denied the petition for a writ of habeas corpus. The

judgment of the habeas court is affirmed.

      Judgment affirmed. All the Justices concur.




                                      7